Hartwell, J.:
I concur with whát has been said by the Chief Justice and in the decision. In order to sustain the contention of the defendant’s attorneys it would be necessary to hold that the statute imperatively required the performance of judicial work on a legal holiday to the extent, at least, of opening and adjourning the term, and further that it would be discretionary with the judge, if he thought fit to do so, to occupy *23the entire day with term work. This is not the ordinary acceptation of the meaning of a legal holiday and I do not think that the legislature of Hawaii intended that holidays should be so used.
F. W. Milverton, deputy county attorney, for the prosecution.
A. 8. Humphreys and A. Perry for the defendant.
The legislative intention on this subject is manifest in the express legislation permitting judges to perform such special judicial duties as are involved in issuing certain extraordinary writs on holidays as well as Sundays. If special legislation was considered necessary in order to validate such writs when issued on holidays, it would seem to be still more requisite in order to validate ordinary judicial work on those davs. But it is unnecessary to say whether cases could legally be heard on a holiday, by consent of parties, since the question presented in this case is whether it was. compulsory upon the judge to open the court and adjourn it on that day. As it necessarily would follow from holding that this was compulsory upon the judge, that he could, if he wished, occupy the entire day with trials, I do not think that we can properly hold that labor day, being a legal holiday, was dies juridicus for any purpose.
The common law, then, applies to this ease in not permitting any judicial work.